Opinión disidente emitida por el
Juez Asociado Señor Rivera García,
a la cual se une el Juez Asociado Señor Estrella Martínez.
A la luz del Derecho y los principios generales de res-ponsabilidad civil contenidos en nuestro ordenamiento ju-*877rídico, disiento. Distinto a lo que resuelve una Mayoría de este Tribunal, la Policía de Puerto Rico, y por ende el Es-tado, es responsable por los daños causados por un tercero en unas carreras clandestinas que, por décadas, tanto el municipio de Morovis como la Policía de Puerto Rico tenían pleno conocimiento sobre su celebración. Ello, por entender que eran enteramente previsibles los hechos ocurridos en este caso. Al igual que el foro apelativo intermedio, consi-dero que la Policía de Puerto Rico no previno adecuada-mente ni ejerció acciones efectivas para evitar los daños ocasionados. Veamos.
f—I
Desde 1990, todos los fines de semana se celebraban carreras clandestinas de vehículos de motor en distintas áreas del municipio de Morovis. De la propia Opinión Ma-yoritaria, pág. 859, surge que “[1]a magnitud del evento era tal que contaba con la participación de un público de entre doscientas a trescientas personas [...] y, lo que es más, con-taban con el apoyo indirecto del alcalde del municipio. Tanto es así, que la Policía Municipal tenía instrucciones específicas de no intervenir con éstas”. (Énfasis nuestro). Ello, porque según los testimonios de la Sra. Carmen D. Carrión López, retirada de la policía municipal, y del Sr. Walter Cortés Pérez, intervenir con los corredores “afec-taba la imagen y los planes políticos del alcalde”.(1)
Esto coincide con las determinaciones de hecho que con-signó el Tribunal de Primera Instancia en su sentencia. Procedo a destacar, entre otras, las siguientes: (1) a partir de los años 90 hasta la fecha del accidente, estas carreras clandestinas se efectuaban con gran frecuencia los fines de semana: viernes, sábado y, especialmente, los domingos; (2) el evento, indirectamente apoyado por el municipio de *878Morovis, se convirtió por años en tradicional y multitudi-nario, en el que se conglomeraban entre doscientas a tres-cientas personas; (3) el arraigo en el pueblo era tal que la Policía Municipal tenía instrucciones de no intervenir con los corredores y el alcalde construyó una pista de carreras aledaña al puente que nunca se terminó, pero que el pú-blico la utilizaba como estacionamiento y donde se instala-ban kioscos para el estipendio de bebidas y refrigerios, en-tre otros —durante las fiestas patronales era más común la venta de comida, bebidas y refrigerios frente o cerca de la pista clandestina, y los ciudadanos se reunían y se congre-gaban a ver las carreras clandestinas a modo de un evento deportivo legítimo— (4) la Policía de Puerto Rico tenía pleno conocimiento del grave problema y el peligro que re-presentaba por muchos años las carreras clandestinas (he-cho delictivo) en la carretera 567, en el barrio San Lorenzo, no solo para los participantes y el público espectador, sino para los vecinos y los conductores a los cuales se les impe-día el paso por la referida vía pública. (2)
Surge también del expediente que el testigo Wilson Torres Morales, quien se destacaba como policía municipal del municipio, declaró que había presentado una propuesta o plan al comandante de distrito y a los supervisores de la Policía de Puerto Rico para trabajar con la situación de las carreras clandestinas que se realizaban en el barrio San Lorenzo. Sin embargo, dicho ese plan nunca se llevó a cabo previo al accidente. Otro de los testigos presentados fue el teniente Feliciano Calderón. Este testificó que, para la fecha del accidente, se le notificó que en el referido barrio se esta-ban realizando unas carreras clandestinas. Sin embargo, ex-presó que ello era habitual casi todos los domingos. Estos testimonios confirman que las carreras clandestinas que se realizaban en ese lugar eran de conocimiento general de todo el pueblo, incluyendo la Policía y el propio alcalde. Antes del accidente, la Policía de Puerto Rico se limitó a expe-*879dir, ocasionalmente, multas de tránsito a los observadores de las carreras clandestinas.
Cónsono con lo anterior y contrario a la teoría que pre-tende promulgar la opinión mayoritaria, es forzoso concluir que lo ocurrido ese fatídico día pudo haberse evitado, pues era previsible que ocurriera tan lamentable incidente. La prueba presentada así lo confirma. Esto reafirma que la Po-licía de Puerto Rico tenía conocimiento de la celebración de esas carreras clandestinas y no tomó las medidas de seguri-dad necesarias para atender la situación y detener o al me-nos prevenir la celebración de estas. Resulta más que evi-dente que ante estas circunstancias la Policía tenía el deber de evitar que estas continuaran ocurriendo. Ello, en vista de que los agentes y funcionarios del orden público tienen el deber ministerial de prevenir, descubrir e investigar los delitos.(3) Por lo tanto, considero que fue correcta la deter-minación del Tribunal de Primera Instancia y del foro ape-lativo intermedio respecto a que la Policía de Puerto Rico, mediante la omisión de sus deberes, fue negligente y, en consecuencia, responde solidariamente por los daños ocasionados.
Por otra parte, la opinión mayoritaria acoge el plantea-miento del Estado y utiliza como fundamento el caso Ramos Oppenheimer v. Leduc, 103 DPR 342 (1975), porque, según aduce, lo ocurrido allí tiene un cuadro fáctico similar al de autos. Cabe destacar que la única similitud que existe entre uno y otro caso consiste en que en ambos hubo unas carre-ras de automóviles ilegales en lugares que no estaban des-tinados para ello. En Ramos Oppenheimer v. Leduc, supra, un joven de 14 años murió luego de que este entró a la pista del aeropuerto de Santa Isabel en el preciso momento en que competían los carros. En el caso de epígrafe, cinco per-*880sonas, observadoras del evento, fallecieron tras ser atrope-lladas por un vehículo que perdió el control del volante.
Consideramos que el referido caso se diferencia del caso que está ante nuestra consideración. En Ramos Oppenheimer v. Leduc, supra, contrario a lo que ocurrió en este caso, no era previsible que una persona saliera inesperadamente y se colocara justo en medio de la pista cuando competían allí los carros. Era improbable que en ese caso el agente o funcionario supiera que ese acontecimiento iba a ocurrir. No obstante, en el presente caso, sí era de conocimiento general que se realizaban carreras clandestinas todos los domingos en el barrio San Lorenzo desde hacía varios años y, como cuestión de hecho, ese día se reportó una posible una carrera. Por lo tanto, era previsible que ocurriera un accidente. Así pues, considero que las circunstancias en Ramos Oppenheimer v. Leduc, supra, son distintas, por lo que no aplica al de autos.
Finalmente, resulta imperativo señalar que, además de optar por no adjudicarle responsabilidad al Estado por los daños causados y sí imputarle negligencia comparada a los jóvenes que murieron en el trágico accidente, una Mayoría de este Tribunal pretende pautar un escrutinio de ocho cri-terios que aplicarían al momento de evaluar una alegada negligencia del Estado en el ejercicio de su deber de evitar la comisión de delitos. Entendemos que el escrutinio pro-puesto, lejos de regir los procedimientos judiciales al am-paro del citado Art. 1802 del Código Civil, le exige a los reclamantes la carga de probar irnos requisitos adicionales e innecesarios a los principios generales de responsabilidad civil ya legislados y contenidos en nuestro ordenamiento jurídico.(4) Es decir, al imponer el aludido escrutinio, una *881Mayoría de este Tribunal empina innecesariamente el ca-mino a los ciudadanos que reclamen daños fundamentados en que el Estado omitió su deber de velar por el cumpli-miento de las leyes, toda vez que añade ocho peldaños aje-nos a la reiterada normativa vigente en este tipo de pleitos; ello, trastocando toda una doctrina jurídica carente fundamentos.
Tal y como concluyeron los foros inferiores, aquí no se trata de intervenir con una decisión discrecional adminis-trativa respecto a cómo y dónde el Estado asigna sus re-cursos policiales, sino del hecho de que existía y existe un deber jurídico por parte del Estado de hacer cumplir con las leyes y procurar por la seguridad de sus ciudadanos. Más aún, cuando los funcionarios y agentes del orden pú-blico tenían pleno conocimiento de las actividades que allí se realizaban y cuyas consecuencias eran razonablemente previsibles. No podemos ignorar el hecho de que continua-mente los tribunales revisan las acciones que se presentan en contra del Estado, debido a la negligencia de este en la práctica administrativa.
En conclusión, la situación de hechos ante nuestra con-sideración no presenta circunstancias que justifiquen exi-mir al Estado de su responsabilidad. Era enteramente pre-visible, y en mayor grado para la Policía, en contacto día tras día con este tipo de actividad, la posibilidad de que en medio de la celebración de estas carreras clandestinas de *882vehículos de motor en el municipio de Morovis ocurriera un trágico accidente como el que en efecto ocurrió. Por lo tanto, actuó correctamente el Tribunal de Apelaciones al confirmar la determinación del foro de primera instancia, en cuanto a que los daños alegados por la parte deman-dante ocurrieron por la negligencia del Estado, puesto que sus funciones no actuaron acorde a las leyes y los regla-mentos aplicables. La Policía optó por no intervenir con el evento, lo que claramente demuestra que no actuó como un hombre prudente y razonable.
HH I—i
Por todo lo anterior, confirmaría el dictamen del Tribunal de Apelaciones que, a su vez, confirma el dictamen del Tribunal de Primera Instancia que declaró “con lugar” la demanda instada y condenó solidariamente al ELA y al Sr. José M. Class Otero a pagar a los codemandantes el máximo permitido en la Ley Núm. 104 de 29 de junio de 1955, conocida como la Ley de Reclamaciones y Demandas Contra el Estado.(5)

 Véase Sentencia del Tribunal de Apelaciones, KLAN201301710, pág. 8.


 Íd.


 Cabe resaltar que la Policía de Puerto Rico, en el marco de sus funciones, tiene la obligación de “proteger a las personas y a la propiedad, mantener y conser-var el orden público [...] prevenir, descubrir, investigar y perseguir el delito y, dentro de la esfera de sus atribuciones, compeler obediencia a las leyes y ordenanzas mu-nicipales, y reglamentos que conforme a éstas se promulguen”. 25 LPRA see, 3102.


 Según lo establece la Ley Núm. 104 de 29 de junio de 1955, conocida como Ley de Reclamaciones y Derechos contra el Estado, 32 LPRA sees. 3077-3084, la renuncia a la inmunidad soberana opera cuando se cumple con ciertos requisitos. A tales efectos, para prevalecer en una causa de acción de daños y perjuicios basada en actuaciones u omisiones culposas o negligentes de un funcionario hay que establecer: primero, que el causante del daño debe haber actuado en su capacidad oficial como *881agente, funcionario o empleado del Estado; segundo, que actuó en el marco de su funciones; tercero, que la actuación fue negligente, no intencional, y cuarto, que debe existir una relación causal entre la conducta negligente y el daño. García v. E.L.A,, 163 DPR 800, 811-812 (2005). Véase, además, Leyva et al. v. Aristud et al., 132 DPR 489, 510 (1993).
En casos particulares de agentes del orden público, hay que establecer un nexo lógico entre la actuación negligente de la Policía y los intereses del Estado por razón del ejercicio de funciones expresas o implícitas. Sánchez Soto v. E.L.A., 128 DPR, 497, 506 (1991). Una vez se cumple con estos requisitos, el Estado está sujeto a responsabilidad civil cuando, a través de sus funcionarios, es negligente por omisión al incumplir con el deber impuesto por un estatuto o por la Constitución de Puerto Rico o de Estados Unidos. Es decir, que el Estado no tomó las medidas estrictas de supervisión sobre aquellas actividades o personas que se podría prever causarían daño. Véanse; García v. ELA, supra; Negrón v. Orozco Rivera, 113 DPR 712 (1983).


 32 LPRA see. 3077 et seq.